Citation Nr: 0305379	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension (HTN).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 199 rating decision of the Regional 
Office (RO) in Los Angeles, California.  
The RO denied entitlement to an evaluation in excess of 10 
percent for hypertension.

The claim was remanded by the Board in March 2001 for 
additional evidentiary development.  

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant claims entitlement to a rating in excess of 10 
percent for service-connected HTN.  A preliminary review of 
the record discloses that additional action is required prior 
to further Board review of the claimant's appeal.  

In March 2001, the Board remanded the claim for additional 
evidentiary development.  Subsequently added to the record 
were private and VA treatment records not already of record, 
as well as the results of a recent examination to determine 
the severity of HTN.  


At the time of a May 2002 consultative examination, the 
examiner opined that the veteran had coronary artery disease 
which was a "complication of hypertension."  
The Board perceives an inextricably intertwined issue of 
entitlement to service connection for coronary artery disease 
as secondary to the service connected HTN which must first be 
adjudicated prior to the prepared and certified issue of 
entitlement to an increased evaluation for HTN.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The Board observes that regulations published on February 22, 
2002, permit the Board to obtain evidence and cure procedural 
defects without remanding.  They were not intended to 
preclude a remand under the circumstances of this case.  See 
38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such 
Circumstance is where an inextricably intertwined issue must 
be adjudicated prior to adjudication of the issue prepared 
and certified for appellate review.  Chairman's Memorandum 
No. 01-02-01.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

This case is REMANDED to the RO for the following actions:  




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

3.  Inasmuch as the issue of service 
connection for coronary artery disease as 
secondary to HTN is deemed to be 
"inextricably intertwined" with the 
prepared and certified issue of an 
increased rating for HTN, the RO should 
take appropriate adjudicative action, and 
provide the appellant and representative, 
notice of the determination and the right 
to appeal.  

4.  Thereafter, if warranted, the RO 
should take additional appropriate 
adjudicative action with respect to the 
veteran's claim for an increased rating 
for HTN. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


